Exhibit 10.1 SECOND AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT THIS SECOND AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Amendment”), dated as of June 14, 2017, is entered into by and among (i) Radiant Logistics, Inc., a Delaware corporation, Radiant Global Logistics, Inc., a Washington corporation, Radiant Transportation Services, Inc., a Delaware corporation, Radiant Logistics Partners LLC, a Delaware limited liability company, Adcom Express, Inc., a Minnesota corporation, Radiant Customs Services, Inc., a New York corporation (formerly known as SBA Consolidators, Inc.), DBA Distribution Services, Inc., a New Jersey corporation, International Freight Systems (of Oregon), Inc., an Oregon corporation, Radiant Off-Shore Holdings LLC, a Washington limited liability company, Green Acquisition Company, Inc., a Washington corporation, On Time Express, Inc., an Arizona corporation, Clipper Exxpress Company, a Delaware corporation, Radiant Global Logistics (CA), Inc., a Delaware corporation (formerly known as Wheels MSM US, Inc.), Radiant Trade Services, Inc., a Washington corporation, Wheels International Inc., a corporation incorporated under the laws of the Province of Ontario, 1371482 Ontario Inc., a corporation incorporated under the laws of the Province of Ontario, Wheels MSM Canada Inc., a corporation incorporated under the laws of the Province of Ontario, 2062698 Ontario Inc., a corporation incorporated under the laws of the Province of Ontario, Associate Carriers Canada Inc., a corporation incorporated under the laws of the Province of Ontario and Wheels Associate Carriers Inc., a corporation incorporated under the laws of the Province of Ontario, Service By Air, Inc., a New York corporation, Highways & Skyways, Inc., a Kentucky corporation (each individually, a “Borrower” and individually and collectively, jointly and severally, the “Borrowers”), (ii) Bank of America, N.A., a national banking association, acting as agent for the Lenders (in such capacity, “Agent”), and (iii) the Lenders (as defined in the Loan Agreement).
